Title: Friday June the 29th 1781.
From: Adams, John Quincy
To: 


       This morning brother Charles and I packed up our trunks, and I went to take leave of our riding master; in the afternoon Pappa came here but stay’d only ten minutes; we went to Mr. Lynch’s at about 4 o’clock; he asked us to go into water with him at 5 o’clock, we told him we would, we went then to take leave of Mr. Luzac. At five o’clock we went again to Mr. Lynch’s and went with him into water. Mr. Cook told us that he would go to Amsterdam with us. We got home at about 7 o’clock.
       From Pope’s works (continued from yesterday).
      